Citation Nr: 1047572	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable evaluation for otitis media from 
January 25, 2006.

2.  Entitlement to a compensable evaluation for a healed 
perforation of the left tympanic membrane from January 25, 2006 .


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1981, and from January 1982 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2007, the Veteran testified at the RO before a Decision 
Review Officer.  A transcript of that hearing is of record.

The Veteran was scheduled for a video conference hearing before 
the Board.  He failed to appear for that proceeding, and good 
cause was not given for his failure, barring a future hearing.  
38 C.F.R. § 20.702(d) (2010).

In September 2009, the Veteran's was granted a total disability 
rating based on individual unemployability.  Accordingly, this 
issue will not be discussed in conjunction with the Veteran's 
claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).


FINDINGS OF FACT

1.  Since January 25, 2006, otitis media has not been productive 
of either suppuration or aural polyps.

2.  Since January 25, 2006, the Veteran's perforation of the 
tympanic membrane has been healed.  There is no evidence of 
impairment which warrants an extraschedular rating.


CONCLUSIONS OF LAW

1.  Since January 25, 2006, the Veteran's otitis media has not 
met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6200 
(2010).

2.  Since January 25, 2006, the Veteran's healed perforation of 
the left tympanic membrane has not met the criteria for a 
compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.87, 
Diagnostic Code 6211.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  Where an 
increase in the level of a service-connected disability is at 
issue, however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).

A 10 percent rating is warranted for chronic suppurative otitis 
media during suppuration or when aural polyps are presented.  A 
10 percent rating is the maximum schedular evaluation allowed.  
Any associated hearing loss is rated separately.  38 C.F.R. § 
4.87, Diagnostic Code 6200.  Chronic, nonsuppurative (no purulent 
discharge) otitis media is rated on the basis of the associated 
hearing impairment.  See 38 C.F.R. § 4.87, Diagnostic Code 6201.

Perforation of the tympanic membrane, when found, is rated as 
zero percent disabling.  A compensable schedular rating for this 
disorder is not available under the rating criteria.  Thus, the 
Veteran is currently in receipt of the highest available 
schedular rating for this disorder.  38 C.F.R. § 4.87, Diagnostic 
Code 6211. 

The Veteran is in receipt of separate disability evaluations for 
bilateral hearing loss, tinnitus, and vertigo.  Accordingly, 
symptoms associated with these disorders will not be discussed 
here as those issues are not presently before the Board.  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When an 
analysis of the first two steps reveals that the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

I.  Otitis Media and Healed Perforation of the Left 
Tympanic Membrane -Factual Background 

In November 2006, the RO granted entitlement to service 
connection for otitis media with a noncompensable disability 
evaluation based on private and QTC records which found otitis 
media post-service but did not find active disease to include 
draining or aural polyps.

A March 2006 treatment record from Brookline Hearing Services 
noted that upon otoscopic examination, no apparent abnormalities 
in the appearance of the ears were found.  An October 2006 QTC 
examiner reported that the Veteran's ear canals were free of 
disease.  There was evidence that the eardrums were sclerotic, 
however, the examiner found that this was due to childhood 
disease.

Treatment records from the VA medical center dated in February 
2006 noted clear auditory canals and negative tympanic membranes.  

The Veteran was afforded a hearing with a Decision Review Officer 
in August 2007.  During his hearing, the Veteran stated that his 
ears were inflamed every morning when he woke up.  The Veteran 
stated that he experienced daily left ear drainage.  See Hearing 
Transcript, p. 4.  The Veteran stated that he had to constantly 
use at least half a dozen Q-tips to clean his ears.  Id.

The Veteran was afforded VA audio and ear disease examinations in 
September 2007.  The audio examiner noted that amongst the 
Veteran's complaints were throbbing, pain and frequent left ear 
drainage which most recently occurred a week and a half prior.  
The Veteran described yellow drainage accompanied by ear pain.  
The Veteran stated that the drainage stopped a few days prior to 
the examination and had begun to throb.  Physical examination 
revealed that the auricles and ear canals were normal bilaterally 
with evidence of bilateral myringosclerosis but intact tympanic 
membranes and no evidence of middle ear effusion.  There was no 
evidence of cholesteatoma (cysts).  The Veteran reported that he 
had not experienced recent ear draining.

II.  Otitis Media-Analysis

The Board finds that the preponderance of the evidence is against 
finding entitlement to a compensable evaluation for the Veteran's 
otitis media at any time.  At no time during the appellate period 
did an examiner find objective evidence of drainage or polyps of 
the ear, requirements for a schedular rating of 10 percent, the 
highest available schedular rating.  

The Veteran is competent as a lay person to describe observable 
symptoms such as leakage from the ears.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  While the Veteran is competent to report his 
symptoms, his credibility is questionable.  In weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and his demeanor.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the 
absence if contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran testified during his DRO hearing that 
he experienced constant, daily ear drainage.  See Hearing 
Transcript, p. 4.  If this statement was true, however, at least 
some of the Veteran's examining physicians would have observed 
such drainage.  None have.  Further, the Board notes that during 
his August 2007 hearing, the Veteran stated that he had constant 
ear drainage but in September 2007 he reported to his examiner 
that he had last had ear drainage over a week prior to his 
examination, and there was no evidence of recent drainage on 
examination.

The Veteran's inconsistent statements regarding the frequency of 
ear drainage, and the disparity between the medical findings and 
the Veteran's assertions render his lay observations less than 
credible.  As the Veteran's lay statements are suspect due to 
inconsistency and the medical evidence has not shown ear drainage 
or aural polyps, the Veteran's claim for a compensable rating 
must be denied.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's otitis media is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted. 
Thun.

III.  Healed Perforation of the Left Tympanic Membrane- 
Analysis

As noted above, the Veteran is presently in receipt of a 
noncompensable disability rating for his healed perforation of 
the left tympanic membrane, the highest available schedular 
rating.  See 38 C.F.R. § 4.87, Diagnostic Code 6211.  
Accordingly, in order to receive a higher disability evaluation 
for this disorder, it must be shown that the evidence presents 
such an exceptional disability picture that schedular evaluations 
are inadequate.  In this case however, there is no evidence 
whatsoever that the rating criteria do not appropriately describe 
the Veteran's disability picture.  Further, the evidence is 
silent as to marked interference with employment, frequent 
periods of hospitalization or any other factors due to a 
perforated left tympanic membrane which might place the Veteran's 
symptoms outside of the schedular criteria.  Accordingly, 
entitlement to an extraschedular rating is not in order.  Thun.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a compensable rating for otitis media at any time 
since January 25, 2006, is denied.

Entitlement to a compensable rating for a healed perforation of 
the left tympanic membrane at any time since January 25, 2006, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


